Citation Nr: 1034481	
Decision Date: 09/14/10    Archive Date: 09/21/10

DOCKET NO.  07-21 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for hypertension, as 
proximately due to or the result of the Veteran's service-
connected diabetes mellitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his Spouse


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 
1969.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In April 2010, the Veteran and his wife testified at a Travel 
Board hearing before the undersigned Veterans Law Judge.  A 
transcript of that proceeding is of record.

The Board notes that the Veteran withdrew his claims for earlier 
effective dates for service connection for diabetes, erectile 
dysfunction, and peripheral neuropathy as well as service 
connection for jungle rot of the feet at the time of his Board 
hearing.


FINDING OF FACT

The Veteran's hypertension has been permanently worsened by his 
service-connected diabetes mellitus.


CONCLUSION OF LAW

Hypertension is proximately due to or the result of a service-
connected disability. 38 C.F.R. § 3.310(a) (2006). 




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

Initially, the Board notes that the Veteran has been provided all 
required notice and that the evidence currently of record is 
sufficient to substantiate his claim for service connection for 
hypertension.  Therefore, no further development with respect to 
the matter decided herein is required under 38 U.S.C.A. §§ 5103, 
5103A (West 2002 and Supp. 2009) or 38 C.F.R. § 3.159 (2009).

Legal Criteria

Service connection may be granted for disability which is 
proximately due to or the result of service-connected disability.  
38 C.F.R. § 3.310(a).  Additional disability resulting from the 
aggravation of a nonservice-connected disability by a service-
connected disability is also compensable under 38 C.F.R. § 
3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 
 
During the pendency of this claim, 38 C.F.R. § 3.310 was amended, 
effective October 10, 2006.  The amendments to this section are 
not liberalizing.  Therefore, the Board will apply the former 
version of the regulation. 
 
Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.



Analysis

In various statements and during the Veteran's April 2010 Board 
hearing, he has expressed his belief that his hypertension is the 
result of or has been aggravated by his service-connected 
diabetes. 
 
The Veteran's service treatment records do not indicate that he 
was ever diagnosed with or treated for hypertension.  The 
Veteran's discharge examination report and report of medical 
history in April 1969 show that his cardiovascular system was 
found to be normal. 
 
The Veteran was afforded a VA examination in May 2006 to 
determine the etiology of his hypertension.  The examiner 
indicated that she reviewed the Veteran's claims file and noted 
pertinent medical history.  The examiner determined that the 
Veteran had cardiovascular disease as a possible diabetes related 
condition; further indicating that the relevant diagnosis was 
hypertension.  She found that hypertension was not a complication 
of diabetes as it had preceded the Veteran's documented 
hypertension.  However, she additionally noted that the Veteran's 
hypertension was worsened or increased by his diabetes mellitus.  
She indicated that laboratory results indicated that the Veteran 
had renal insufficiency and that renal insufficiency may result 
in hypertension.  The Board additionally notes in this regard 
that the Veteran was service-connected by a February 2010 rating 
decision for nephritis/kidney disease as secondary to his 
diabetes mellitus.
 
In sum, the medical evidence of record confirms that the Veteran 
has hypertension.  Moreover, this disorder has been linked to the 
Veteran's diabetes mellitus by the May 2006 VA examiner.  There 
is no contrary medical opinion of record. Accordingly, service 
connection is warranted for hypertension on a secondary basis. 




ORDER

Service connection for hypertension is granted. 



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


